DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered, however, the arguments are indicated towards the newly added limitation of the navigation instructions including a beacon overlay indicating a location on the ground to which the camera should be moved.  Thus, Examiner has brought in reference Kanda et al. (US 7,822,545) to address the added limitation to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ground" in Line 8.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a ground.  Examiner suggests amending to “a
Claims 2-7 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 8 recites the limitation "the ground" in Line 8.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a ground.  Examiner suggests amending to “a ground” and has interpreted the limitation as such.
Claims 9-14 depend on claim 8 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 15 recites the limitation "the ground" in Line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a ground.  Examiner suggests amending to “a ground” and has interpreted the limitation as such.
Claims 16-20 depend on claim 15 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knuffman et al. (US 10,497,108) in view of Taylor (US 2015/0278893) and Kanda et al. (US 7,822,545).
With regards to claim 1, Knuffman et al. discloses an apparatus comprising: 
Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") to determine whether a camera is at an inspection location and directed towards a first vehicle in an inspection profile, the inspection location corresponding to a location of the camera relative to the first vehicle (Col. 5 lines 63-65, Col. 6 lines 29-42 and 56-60, Col. 7 lines 1-7 and 28-39, "transported to a current location of the vehicle", where camera is necessarily determined to be at the inspection location when image is taken); 
interface generator circuitry (Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") to: 
generate an indication on a display that the camera is at the inspection location, the indication associated with an inspection image being captured (Col. 10 lines 12-16 and 21-25, where the indication is the identified damage/defect, "image"); and 
image analyzer circuitry (Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") to: 
compare the inspection image captured at the inspection location with a reference image taken of a reference vehicle of a same type as the first vehicle (Col. 9 lines 6-10, "reference images" "comparing"); and 
determine a vehicle part condition or a vehicle condition based on the comparison of the inspection image and the reference image (Col. 9 lines 6-25, "damage").  
Knuffman et al. does not explicitly teach to display navigation instructions responsive to determining that the camera is not at the inspection location and directed towards the first vehicle, the navigation instructions to facilitate and adjustment of a position of the camera to the inspection location; and generate, responsive to facilitation of the adjustment of the position of the camera to the inspection location, the indication on the display that the camera is at the inspection location.
Para. 0037 lines 1-15, “dynamic instructions” “move in space”) and then responsive to facilitation of the adjustment of the position of the camera to the inspection location, generating an indication on a display that the camera is at the inspection location (Para. 0037 lines 13-18, “visual indication”) in order to allow the camera to obtain accurate images of the vehicle (Para. 018 lines 1-4, 0037 lines 10-13, “correct place” “accurate”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of generating navigation instructions to facilitate an adjustment of a position of the camera to the inspection location and displaying navigation instructions responsive to determining that the camera is not at the inspection location and directed towards the first vehicle and then responsive to facilitation of the adjustment of the position of the camera to the inspection location, generating an indication on a display that the camera is at the inspection location as taught by Taylor into the apparatus of Knuffman et al.  The motivation for this would be to allow the camera to obtain accurate images of the vehicle. 
The combination of Knuffman et al. and Taylor does not explicitly teach the navigation instructions including a beacon overlay indicating a location on the ground to which the camera should be moved.
However, Kanda et al. discloses the concept of generating navigation instructions to facilitate an adjustment of a position of a camera to a specific location and displaying navigation instructions where the navigation instructions include a marker overlay indicating a location on the ground to which the camera should be moved (Col. 3 lines 48-59 and 64-67, Col. 4 lines 5-18, Fig. 4, “mark indicating the destination”) in order Col. 1 lines 32-37, “able to display” “real-time”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of generating navigation instructions to facilitate an adjustment of a position of a camera to a specific location and displaying navigation instructions where the navigation instructions include a marker overlay indicating a location on the ground to which the camera should be moved as taught by Kanda et al. into the apparatus of the combination of Knuffman et al. and Taylor.  The motivation for this would be to display navigation instructions in real-time to a user and thus allow the user to visually see where to navigate to get to the inspection location.
With regards to claim 2, the combination of Knuffman et al., Taylor, and Kanda et al. discloses the apparatus of claim 1, wherein the interface generator circuitry (Knuffman et al.: Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") is to generate a maintenance alert in response to the vehicle condition or vehicle part condition (Knuffman et al.: Col. 10 lines 2-10, "request" "maintenance").  
With regards to claim 3, the combination of Knuffman et al., Taylor, and Kanda et al. discloses the apparatus of claim 1, wherein the interface generator circuitry (Knuffman et al.: Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") is to display part ordering information in response to the vehicle condition or vehicle part condition (Knuffman et al.: Col. 9 lines 35-45 and 62-66, Col. 10 lines 11-30, "estimated monetary cost" "indication").  
With regards to claim 4, the combination of Knuffman et al., Taylor, and Kanda et al. discloses the apparatus of claim 1, further including inspection data transmitter circuitry (Knuffman et al.: Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") to transmit the inspection image to a third party in response to the vehicle part condition or the vehicle condition (Knuffman et al.: Col. 10 lines 11-30, "transmit").  
With regards to claim 5, the combination of Knuffman et al., Taylor, and Kanda et al. discloses the apparatus of claim 4, wherein the third party is at least one of a vehicle owner, an insurer, a leasing or rental entity, or a maintenance entity (Knuffman et al.: Col. 10 lines 16-21, "owner of the vehicle").  
With regards to claim 6, the combination of Knuffman et al., Taylor, and Kanda et al. discloses the apparatus of claim 1, wherein the vehicle part condition indicates a vehicle part is missing from the first vehicle (Knuffman et al.: Col. 9 lines 35-38, "damaged vehicle part").  
With regards to claim 7, the combination of Knuffman et al., Taylor, and Kanda et al. discloses the apparatus of claim 6, further including part information manager circuitry (Knuffman et al.: Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") to access information corresponding to the vehicle part missing from the first vehicle (Knuffman et al.: Col. 9 lines 35-45 and 62-66), the interface generator circuitry (Knuffman et al.: Col. 6 lines 13-22, Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, "computer") to display part ordering information in response to the vehicle part missing from the first vehicle (Knuffman et al.: Col. 9 lines 35-45 and 62-66, Col. 10 lines 11-30, "estimated monetary cost" "indication").
With regards to claims 8-14, they recite the apparatus of claims 1-7, respectively, as a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to perform the functions.  Knuffman et al. discloses the non-transitory computer readable storage medium (Col. 7 lines 28-35 and 45-50, Col. 8 lines 9-20, “memories”
With regards to claims 15-20, they recite the functions of the apparatus of claims 1-4, 6, and 7, respectively, as processes.  Thus, the analyses in rejecting claims 1-4, 6, and 7 are equally applicable to claims 15-20, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662